Case: 5:17-cr-00095-DCR-HAI Doc #: 111 Filed: 05/20/20 Page: 1 of 2 - Page ID#: 648




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

     UNITED STATES OF AMERICA,                   )
                                                 )
           Plaintiff/Respondent,                 )     Criminal Action No. 5: 17-095-DCR
                                                 )                    And
     V.                                          )      Civil Action No. 5: 20-135-DCR
                                                 )
     MARCELLA LORENZO DUNBAR,                    )         MEMORANDUM ORDER
                                                 )
           Defendant/Movant.                     )

                                       *** *** *** ***

          Defendant Marcella Lorenzo Dunbar, filed a motion to vacate, set aside, or correct his

 sentence under 28 U.S.C. § 2255 claiming that the Court committed a sentencing error when

 it increased his sentence by two levels for obstructing or impeding the administration of

 justice. [Record No. 106] His motion was referred to United States Magistrate Judge Hanly

 Ingram for the issuance of a report and recommendation. [Record No. 107]

          Magistrate Judge Ingram issued an order after conducting an initial review under Rule

 4 of the Rules Governing Section 2255 Proceedings and noted that Dunbar’s motion did not

 comply with Rule 2(b)(5)1 because his petition was not signed under the penalty of perjury.

 [Record No. 108] He directed the Clerk of the Court serve a copy of his petition, the Order,

 and the standard form (AO-243) for requesting habeas relief. Magistrate Judge Ingram


 1
   Magistrate Judge Ingram’s opinion refers to Rule 2(b)(5) as requiring that a petition be
 signed under penalty of perjury. However, Rule 2(c)(5) states that “[t]he petition must . . . be
 signed under penalty of perjury by the petitioner or a person authorized to sign it for the
 petitioner under 28 U.S.C. § 2242.”

                                               -1-
Case: 5:17-cr-00095-DCR-HAI Doc #: 111 Filed: 05/20/20 Page: 2 of 2 - Page ID#: 649




 ordered that Dunbar submit his corrected motion by May 1, 2020, and that if he failed to

 submit a corrected motion, he would recommend dismissal of his petition.

       Dunbar did not file an updated motion by May 1, 2020. Magistrate Judge Ingram

 then issued a Recommended Disposition recommending that the motion be dismissed upon

 initial review and that no Certificate of Appealability issue. [Record No. 109] The parties

 were given fourteen days to file objections to the Recommended Disposition. Within the

 fourteen-day objections period, Dunbar filed a signed amended § 2255 petition (which

 appears to be back dated to March 30, 2020). [Record No. 110]

       Accordingly, it is hereby

       ORDERED as follows:

       1.      The Magistrate Judge’s Recommended Disposition [Record No. 109] is

 DENIED, as moot.

       2.      Defendant/Movant Marella Lorenzo Dunbar’s motion to vacate, set aside, or

 correct his sentence under 28 U.S.C. § 2255 [Record No. 106] is DENIED, as moot.

       3.      Defendant Dunbar’s amended motion to vacate, set aside, or correct his

 sentence under 28 U.S.C. § 2255 [Record No. 110] is REFERRED to United States

 Magistrate Judge Hanly A. Ingram for a recommendation.

       Dated: May 20, 2020.




                                            -2-
